Alice Robie Resnick, J.
We have reviewed the appellant’s propositions of law and independently assessed the evidence presented through both the guilt and penalty phases of the trial. Based upon our review, we affirm Cowans’s convictions and sentence of death.
I. Request to Replace Appointed Counsel
In his first proposition of law, Cowans claims that a breakdown in communications between him and his court-appointed counsel was so serious as to entitle him to have new counsel appointed, and that the trial court’s refusal to do so violated Cowans’s Sixth Amendment right to counsel.
The trial court appointed two attorneys, including the Clermont County Public Defender, to represent Cowans. Cowans requested new counsel, claiming that the public defender was pressing an unwanted plea bargain upon him. The trial court granted this first request for new counsel, discharged the appointees, and chose Bruce S. Wallace and Michael P. Kelly to represent Cowans.
At a hearing on February 19, 1997 (about a month before voir dire began), Cowans asked the trial court to appoint new counsel to replace Wallace and Kelly. Cowans explained that he believed Wallace and Kelly thought he was guilty. Cowans also accused Wallace and Kelly of “wanting me to plead guilty and lie * * When the court inquired about this allegation, Kelly stated that he and Wallace had never told Cowans that they thought he was guilty, and never asked • him to lie:
“[Njever once has Mr. Wallace or I or Larry [Handorf, the court-appointed defense investigator] advised Mr. Cowans that we think he is guilty. At no time did that phrase ever pass between us. * * * [W]e did what all attorneys do with *72clients, discuss evidence and discuss theories. * * * We have given him theories of evidence. It is not unusual in theories — approaches to deal with evidence — it is not unusual for attorneys and clients to disagree on approaches, and we have had some differences on approaches. But we have not said those things, nor have we ever asked Mr. Cowans to tell an untruth under oath or any other wise [sic ].”
The trial court found that Cowans’s attorneys were representing him diligently, and refused to appoint new counsel “without more reasons” than Cowans had given. Cowans’s attorneys informed the court during the hearing that Cowans had “demanded that we file” a motion to withdraw, and that therefore they would do so.
Defense counsel filed a “motion for new counsel” on Cowans’s behalf, for the sole reason that Cowans lacked “confidence in his present counsel” and therefore could not “adequately communicate with counsel and assist in the presentation of his case.” At a hearing, Kelly informed the court that he and Wallace had visited Cowans in jail to discuss the state’s case against him and to propose a defense strategy. Kelly said, “[T]here was a very loudly expressed dispute over some of those items”; after that, Cowans refused to speak to his attorneys except to ask them to file a motion for new counsel.
Cowans told the court that he and his attorneys were “not getting along,” and complained that Kelly “would come over to the jail * * * and talk to me about. that palm print.” Cowans refused to explain further. The trial judge again denied the motion and indicated that he found no substantive reason why counsel should be replaced. Cowans told the court, “I’m not going to cooperate with this man.” When the court denied Cowans’s request, Cowans asked for a new judge. Cowans also indicated that he could not proceed pro se because he knew nothing about the law.
On March 6, 1997, Kelly and Wallace filed a motion to withdraw on the ground that Cowans had refused to speak with them. This new motion stated that, although counsel had previously believed they could represent Cowans effectively, they could no longer do so. Having just learned of Cowans’s incriminating statements to Napier, counsel now believed they could not adequately prepare to rebut that testimony without Cowans’s cooperation.
Cowans contends that the trial court should have granted his motion for new counsel or the later motion of Wallace and Kelly to withdraw.
“An indigent defendant has no right to have a particular attorney represent him and therefore must demonstrate ‘good cause’ to warrant substitution of counsel.” United States v. Iles (C.A.6, 1990), 906 F.2d 1122, 1130. “[T]he trial judge may * * * [deny the requested substitution and] require the trial to proceed with assigned counsel participating if the complaint * * * is unreason*73able.” State v. Deal (1969), 17 Ohio St.2d 17, 46 O.O.2d 154, 244 N.E.2d 742, syllabus. The trial court’s decision is reviewed under an abuse-of-discretion standard. Iles, 906 F.2d at 1130, fn. 8.
Cowans’s chief complaint was that his attorneys thought he was guilty. However, counsel deny ever expressing such a belief to Cowans. Even if counsel had explored plea options based on a belief that Cowans might be guilty, counsel’s belief in their client’s guilt is not good cause for substitution. “ ‘A lawyer has a duty to give the accused an honest appraisal of his case. * * * Counsel has a duty to be candid; he has no duty to be optimistic when the facts do not warrant optimism.’ ” Brown v. United States (C.A.D.C.1959), 264 F.2d 363, 369 (en banc), quoted in McKee v. Harris (C.A.2, 1981), 649 F.2d 927, 932. “ ‘If the rule were otherwise, appointed counsel could be replaced for doing little more than giving their clients honest advice.’ ” McKee, 649 F.2d at 932, quoting McKee v. Harris (S.D.N.Y.1980), 485 F.Supp. 866, 869.
For the same reasons, counsel’s discussion of the palm print with Cowans was not good cause for substitution of counsel. Counsel would have rendered ineffective assistance had they not tried to discuss such important evidence with their client.
Cowans also contends that the trial court should have given him new counsel because his refusal to speak with Kelly and Wallace rendered them unable to properly prepare his defense. Authority exists for the proposition that a “complete breakdown in communication” between the defendant and appointed counsel can constitute “good cause” for substitution. See, e.g., United States v. Calabro (C.A.2, 1972), 467 F.2d 973, 986; cf. Iles, 906 F.2d at 1130, fn. 8 (“total lack of communication” is a factor to be considered in determining whether trial court abused its discretion by denying substitution).
While the court could have found that there had been a “complete breakdown” or “total lack of communication” between Cowans and his counsel at the time counsel filed their motion to withdraw on March 6, the record indicates that this temporary lack of communication did not continue after the motion to withdraw was denied. “[T]he record is replete with references to [counsel’s] discussions with the defendant * * Iles, supra, at 1132. On March 24, 1997, when the jury was taken to view the crime scene, Cowans waived his right to be present in the following words: “Under the advice of my [c]ounsel, no, I waive that right, sir.” This suggests that Cowans regarded his court-appointed attorneys as his counsel and shows that he considered their advice in making this decision.
When Cowans missed part of the voir dire, one of his attorneys later went over the transcript of the missed hearing with him. When Cowans decided not to be present during the adjudication of the prior-conviction specification, counsel told the court that Cowans “was very cooperative * * * and was willing to discuss the *74matter with [counsel].” On other occasions when Cowans waived his right to be present at hearings, the record indicates that he discussed this decision with counsel. The record also indicates that counsel reviewed the autopsy report with Cowans and discussed with him at length whether he should testify or remain silent. Finally, Cowans and his attorneys discussed “on several occasions” his decisions to waive mitigation, forgo an unsworn statement, and wear his jail uniform to court.
Under the circumstances of this case, we cannot find that the trial judge abused his discretion in denying substitution of counsel. Cowans’s first proposition of law is overruled.
II. Search by Parole Officer
When parole officer Higgins searched Cowans’s home, she found evidence of his guilt — property stolen from Mrs. Swart. In his second proposition of law, Cowans claims this evidence should have been suppressed. Cowans contends that Higgins’s warrantless search of his home violated the Fourth Amendment, because the parole officer was acting on behalf of the police to perform a search that police could not lawfully have performed themselves.
On September 2, 1996, Higgins went to the Clermont County Sheriffs Office to help investigators obtain Cowans’s fingerprints. After discussing the fingerprints with Higgins, deputies asked her to come with them to the crime scene. She rode with the deputies, leaving her car behind. Investigator Barry Jacobson went on to Cowans’s house; Higgins waited outside Mrs. Swart’s house with the other deputies.
When Jacobson returned, he told Higgins and the deputies that he had spoken with Cowans’s wife inside the house. Jacobson said he had “looked around” but had seen no incriminating evidence in plain sight. He told Higgins “that they had decided not to conduct any more search [and] didn’t think there was anything they could do.”
Jacobson also said that Cowans had not come home the night before, and that Cowans’s wife had indicated that Cowans might have gone to Kentucky. Higgins found this news “alarming” because she knew, from an earlier conversation with Cowans, that he wanted to move to Kentucky.
Higgins thereupon “informed the deputies that it was my duty to go back and search the residence.” The deputies did not ask her to do so, she testified; she made this decision “on [her] own.” Two deputies went along; Higgins testified that it is usual for law enforcement officers to accompany parole officers on searches.
*75Higgins told Mrs. Cowans that she was there to conduct a search. Mrs. Cowans admitted Higgins and the deputies and showed them to Cowans’s bedroom.
Higgins testified that she conducted the search personally, although the deputies helped. She found marijuana, which she testified caused her “some concern.” A deputy found the clown figurine. The figurine, Higgins testified, “didn’t cause me any concern [at first] because I didn’t know what it was.” (Higgins apparently knew that a clown figurine had been stolen but erroneously thought the stolen figure was smaller.) The deputies warned her not to touch it. Higgins testified that she would not have seized the clown had the deputies not been there.
Although she did not “physically take hold of’ the clown, Higgins testified that she was responsible for its seizure: “I seized it * * * [b]ecause I was the one conducting the search * * * .”
Higgins “continued to search for a few more minutes”; then the deputies summoned Jacobson. After Jacobson arrived, the search continued with Mrs. Cowans’s written consent, and deputies found the little wooden car in Cowans’s bedroom.
After a hearing, at which Higgins was the sole witness, the trial court denied Cowans’s motion to suppress the fruits of Higgins’s search. Cowans contends that the clown and car should have been suppressed because Higgins’s search violated the Fourth Amendment. Although the car was found as part of Jacobson’s search, after Mrs. Cowans consented thereto, Cowans contends it was inadmissible as well, since the deputies would not have obtained Mrs. Cowans’s consent to search further had they not first found the clown.
Cowans concedes that a probation officer may search a probationer’s home without a warrant and upon less than probable cause. See Griffin v. Wisconsin (1987), 483 U.S. 868, 877-878, 107 S.Ct. 3164, 3170-3171, 97 L.Ed.2d 709, 719-720. Moreover, the same rule applies to a parole officer’s search of a parolee’s home. See, e.g., United States v. Hill (C.A.3, 1992), 967 F.2d 902, 909-910; Latta v. Fitzharris (C.A.9, 1975), 521 F.2d 246, 249-251.
Nonetheless, Cowans argues that Higgins’s search was illegal because Higgins was not acting “to achieve her own legitimate objectives.” Rather, he claims, the deputies investigating the murder were using Higgins as a “stalking horse” to perform a search they could not lawfully perform themselves.
If law enforcement rather than parole supervision was the primary purpose of Higgins’s search, many authorities would indeed hold the search illegal. “[A] probation [or parole] search may not be used as a subterfuge for a criminal *76investigation.” United States v. Watts (C.A.9, 1995), 67 F.3d 790, 793-794, citing Latta, supra. Accord United States v. Martin (C.A.6, 1994), 25 F.3d 293, 296.
We recognize that after Whren v. United States (1996), 517 U.S. 806, 116 S.Ct. 1769, 135 L.Ed.2d 89, the Fourth Amendment does not forbid “pretextual” searches. See United States v. Conway (C.A.9, 1997), 122 F.3d 841, 845 (concurring opinion); People v. Woods (1999), 21 Cal.4th 668, 88 Cal.Rptr.2d 88, 981 P.2d 1019. However, the pretext doctrine may still apply to searches not requiring probable cause, such as searches by parole officers. See 4 LaFave, Search & Seizure (3 Ed.1996) (Supp.1999), at 78-79, Section 10.10. For purposes of this opinion, we assume it does.
Based upon the testimony presented and the trial court’s assessment of the credibility of the witnesses, the trial court made a factual finding that Higgins was not acting as a stalking horse for the deputies. Instead, the court found, she “had her own objectives in conducting the search.” We are bound by that finding unless the record contains insufficient evidence to support it. We find,.in this case, that there was sufficient evidence on the record to support the trial court’s finding.
Higgins testified that she made the decision to search by herself: “I was the one conducting the search[;] it was my search.” There is no evidence that the deputies asked or encouraged Higgins to search. Cowans argues that Jacobson “was more than happy to provide assistance” to Higgins. But Jacobson did not testify at the suppression hearing, and the hearing record contains no basis for speculation about his state of mind. Besides, it is Higgins’s, not Jacobson’s, state of mind that is at issue. See State v. Hill (App.1983), 136 Ariz. 347, 349, 666 P.2d 92, 94. The question is whether Higgins was trying to investigate possible parole violations or to help the deputies circumvent the warrant requirement.
Cowans argues that Higgins’s seizure of the clown shows that her purpose was not really parole supervision, since she would not have seized it had the deputies not been there to explain its significance to the murder investigation. But, since the murder was a parole violation as well as a crime, the clown was evidence of a parole violation; hence, her seizing the clown does not necessarily suggest an ulterior law-enforcement motive. The trial court could have drawn that inference, perhaps, but it did not, and thus we cannot.
Nor does the deputies’ assistance taint Higgins’s search. “[Collaboration between a [parole or] probation officer and police does not in itself render a [parole or] probation search unlawful.” Watts, supra, 67 F.3d at 794. Accord United States v. Cardona (C.A.1, 1990), 903 F.2d 60, 66; United States v. Coleman (C.A.7, 1994), 22 F.3d 126, 129; United States v. Butcher (C.A.9, 1991), 926 F.2d 811, 815, quoting People v. Kanos (1971), 14 Cal.App.3d 642, 649, 92 *77Cal.Rptr. 614, 617. See, generally, LaFave, supra, at 792-793, Section 10.10(e); 2 Hall, Search & Seizure (2 Ed.1993) 213, Section 25:17.
Admittedly, “it ‘is often difficult to distinguish cases of valid cooperation from cases of impermissible collusion between parole and police authorities.’” LaFave, supra, at 795, quoting Note (1976), 51 N.Y.U.L.Rev. 800, 829. But Higgins testified that she conceived and executed the search and that her concern was with parole violations, and the trial judge believed her. As the determinations rest mainly on the trial court’s assessment of witness credibility, we defer to the finding and overrule Cowans’s second proposition of law.
III. Video of Bloodhound’s Path
When Deputy DeCamp and the bloodhound attempted to track Cowans’s scent from Mrs. Swart’s house, Investigator Mike Robinson went with them. A week later, Robinson retraced their path, making a videotape as he walked to illustrate the general path the dog had taken in following the scent. The videotape was introduced at trial, supported by testimony by Robinson. In his third proposition, Cowans contends that this video was irrelevant and unfairly prejudicial because it was not an exact illustration of the dog’s path.
Cowans points out that the dog lost the scent at least once, relatively early on in the tracking and had to be rescented, an event not shown on the video. The record indicates that the dog lost the scent at least twice during the tracking process. Moreover, Robinson’s path as shown on the video was more direct and admittedly faster than the dog’s route.
Nevertheless, introduction of the video was not so prejudicial that its admission rises to the level of an abuse of discretion. The video showed only the general contours of the dog’s path, and the officer readily admitted this. Robinson fully explained to the jury that the video did not precisely show each deviation in the dog’s path. “An exhibit is not necessarily incompetent because it fails to show some exact thing in connection with the subject under investigation, provided it shows some matter bearing directly upon the matter under investigation, with an explanation of how it differs from that which is being investigated.” Cleveland Provision Co. v. Hague (1912), 20 Ohio C.C.(N.S.) 34, 41 Ohio C.C. 223, 230, affirmed (1912), 87 Ohio St. 483, 102 N.E. 1121. See, also, State v. Palmer (1997), 80 Ohio St.3d 543, 564-566, 687 N.E.2d 685, 704-705.
When an exhibit is offered for purposes of illustration, the trial court has discretion to determine whether it is helpful or misleading to the trier of fact. See, generally, Palmer, 80 Ohio St.3d at 566, 687 N.E.2d at 705; 2 McCormick on Evidence (4 Ed. Strong Ed.1992) 9-10, Section 212. Cowans has not shown an abuse of discretion. Consequently, his third proposition is overruled.
*78IV. Evidence of Defendant’s Status as Parolee
In his fourth proposition, Cowans contends that evidence of his status as a parolee should have been excluded.
The defense filed a motion in limine to preclude the state from introducing evidence of Cowans’s previous murder as a “similar act” under Evid.R. 404(B). The trial court granted the motion. Cowans also elected to try the R.C. 2929.04(A)(5) prior murder specification to the court under R.C. 2929.022(A). Accordingly, there was no direct reference during the guilt phase to Cowans’s prior conviction. The trial court did, however, permit Higgins to testify that she was Cowans’s parole officer. Cowans contends that this testimony “undercut” the trial court’s earlier ruling and prejudiced him.
We cannot agree. At no time during the guilt phase did the trial court, the parties, or any witness refer to the basis for Cowans’s parolee status. The jury was informed only that Cowans was a parolee. The jury never learned that he had a prior murder conviction or even a felony conviction until the sentencing phase. In addition, the trial court instructed the jury not to consider Cowans’s parolee status as character evidence.
Moreover, Cowans’s status as a parolee was relevant in the guilt phase, even though the nature of his previous crime was not. Higgins searched Cowans’s house and.found property that had been stolen from Mrs. Swart. Higgins was able to search Cowans’s house because she was his parole officer. Without knowing her relationship to Cowans, the jury could not have understood why Higgins was searching Cowans’s house. Cf. State v. Allen (1995), 73 Ohio St.3d 626, 632, 653 N.E.2d 675, 683. Thus, Higgins’s position as Cowans’s parole officer was, as the trial court put it, “inextricably intertwined” with her testimony about the search. Accordingly, Cowans’s fourth proposition is overruled.
V. Stacking Inferences
In his fifth proposition of law, Cowans contends that State’s Exhibit 58, a photograph showing a BB pistol in Cowans’s truck, was inadmissible because the state’s theory as to the relevance of the pistol required the jury to draw an inference from another inference.
A trier of fact may not draw “[a]n inference based * * * entirely upon another inference, unsupported by any additional fact or another inference from other facts[.]” Hurt v. Charles J. Rogers Transp. Co. (1955), 164 Ohio St. 329, 58 O.O. 122, 130 N.E.2d 820, paragraph one of the syllabus. However, “[a]n inference * * * based in part upon another inference and in part upon facts is a parallel inference and, if reasonable, may be indulged in * * * .” Id., paragraph two of the syllabus.
*79Cowans argues that the state began with a fact — the absence of defense wounds — and from that fact drew an inference that Mrs. Swart’s killer used a weapon to subdue her. Then, Cowans argues, the state drew a second inference — that the BB gun found in Cowans truck was the weapon used.
We agree. The state’s theory involves a string of inferences. First, the state must infer from the lack of defensive wounds that Mrs. Swart was somehow frightened into submission. Second, the state infers from the testimony of Cowans’s wife that Cowans, at some time, had possession of the BB gun found in his truck. From these two inferences, which are admittedly supported by separate and independent facts, the state builds its theory with additional inferences, unsupported by additional facts or reasonable parallel inferences. In order to connect the gun to the crime, the state must infer that Cowans had possession of the gun on the day of the crime, that he carried the gun to Mrs. Swart’s residence, that he brandished the gun, and that the gun caused Mrs. Swart to submit to Cowans during her own murder by strangulation.
The state argues that the second inference (that Cowans used the BB gun found in the truck during the crime) is not based entirely upon the first inference (that a weapon was used to subdue Mrs. Swart) but upon three additional facts. First, the dog tracked Cowans’s scent from Mrs. Swart’s house to the truck; and second, the gun was found in the truck; and third, that gun was not ordinarily kept in the truck.
The first alleged fact is that the dog tracked Cowans’s scent from Mrs. Swart’s house to the truck. However, this is in itself an inference rather than a fact. The record contains ample testimony from the state’s witness acknowledging that an officer can only infer that the dog is following the scent it was asked to follow even under the best of circumstances. Further, in setting forth this proposition, the state ignores the fact that at least twice between the Swart residence and the truck, the dog lost Cowans’s scent and had to be rescented with his shirt. Compounding this, the last time the dog was rescented it was near Cowans’s property line in an area he was known to have frequented and from there appeared to track his scent to the truck. Without some additional factual basis, the state’s conclusion that this last portion of the tracking somehow connects the truck to Cowans on the day of the murder is an unreasonable inference.
Absent any direct connection between the truck and the Swart residence, the fact that a BB gun was found in the truck does not support a reasonable inference that Cowans used the gun to intimidate Mrs. Swart during the course of a murder. Third, the fact that the gun was normally kept in a drawer could support an inference that Cowans moved the gun to the truck, but it does not establish it as fact.
*80Because we agree that the state’s theory regarding the gun’s relevance would require the factfinder to draw an inference from an inference, we find merit in Cowans’s contention that the picture of the gun was impermissibly admitted into evidence. We also, however, hold that under the facts of this case, the admission was harmless error. Because the use of a gun was not a critical element of the crime, and because the state advanced other theories of why Mrs. Swart may not have suffered defensive wounds, which were supported by admissible evidence, we find that admitting the picture of the BB gun was harmless error.
VI. Defendant’s Refusal to Present Mitigation
After the jury found him guilty, Cowans specifically refused to let his counsel present any evidence in mitigation; moreover, he instructed his family and 'friends not to cooperate with his defense team’s efforts to find mitigating evidence. Cowans also declined to make an unsworn statement to the jury, explaining that he did not trust “a jury that found me guilty on something I didn’t do” to give him “a fair shake.”
Cowans’s refusal to present any mitigating evidence in the penalty phase is the subject of his sixth, seventh, and eighth propositions of law.
A. Eighth Amendment
Cowans in his sixth proposition of law argues that the Eighth Amendment forbids the imposition of a death sentence by a sentencer who has not been apprised of possible mitigating factors, even where the defendant himself opposed their presentation. That, however, is an argument we have rejected. The Eighth Amendment compels no one to present mitigation against his will. See State v. Tyler (1990), 50 Ohio St.3d 24, 27-29, 553 N.E.2d 576, 583-586; State v. Ashworth (1999), 85 Ohio St.3d 56, 61-66, 706 N.E.2d 1231, 1236-1239.
Indeed, we recently noted in Ashworth, 85 Ohio St.3d at 63, 706 N.E.2d at 1237-1238, that “a rule requiring the presentation of mitigating evidence would be impossible to enforce,” because no court could compel a defendant to cooperate with his counsel in gathering and presenting such evidence. This case aptly illustrates the point: Cowans not only refused to present mitigating evidence, he actually blocked his counsel’s acquisition of such evidence by instructing his family and friends not to cooperate with counsel.
B. Ineffective Assistance
In his seventh proposition of law, Cowans contends that, by acquiescing in his instructions not to' present mitigating evidence, his counsel denied him their effective assistance.
Cowans concedes that legal ethics normally require an attorney to “abide by a client’s decisions concerning the objectives of representation.” ABA Model Rule *81of Professional Conduct 1.2(a). - Indeed, DR 7-101(A)(1) provides: “A lawyer shall not intentionally * * * [flail to seek the lawful objectives of his client through reasonably available means permitted by law and the Disciplinary Rules * ❖ »
Despite this, Cowans argues that counsel’s obligation to present mitigation in a capital case supersedes the obligation to let the client choose his own course of action.1
We disagree. Like other courts, we have rejected the notion that an attorney renders ineffective assistance by declining, in deference to a client’s desires, to present mitigation. Tyler, supra; State v. Keith (1997), 79 Ohio St.3d 514, 536-537, 684 N.E.2d 47, 67. Accord State v. Koedatich (1988), 112 N.J. 225, 332-335, 548 A.2d 939, 995-996; Kirksey v. State (1996), 112 Nev. 980, 995-996, 923 P.2d 1102, 1112, and cases cited therein.
C. Validity of Waiver
In his eighth proposition of law, Cowans contends that the trial court should have (1) held a hearing to determine his competence to waive mitigation, and (2) taken steps to ensure that his waiver was knowing and voluntary.
1. Competence
The principal contention of Cowans’s eighth proposition is that, whenever a capital defendant declines to present evidence in mitigation, the trial court must determine on the record whether he has the mental capacity to appreciate his position and make a rational choice with respect to presenting mitigation- vel non.
However, a capital defendant’s decision to forgo mitigation “does not by itself call his competence into question.” Tyler, 50 Ohio St.3d at 29, 553 N.E.2d at 585. Accord State v. Berry (1995), 72 Ohio St.3d 354, 361, 650 N.E.2d 433, 440 (Berry I). Therefore, “absent a request by counsel, or any indicia of incompetence, a competency evaluation is not required.” Ashworth, supra, 85 Ohio St.3d at 62, 706 N.E.2d at 1237, citing Tyler, 50 Ohio St.3d at 29, 553 N.E.2d at 585.
Cowans argues that Tyler is inconsistent with our recent decision in State v. Berry (1997), 80 Ohio St.3d 371, 686 N.E.2d 1097 (Berry II). In Berry II, a condemned prisoner, having exhausted his direct appeals, wished to waive further challenge to his convictions and sentence. We ordered a hearing on the issue of Berry’s competence and found him competent only after reviewing the hearing record.
*82When a capital defendant decides to waive his right to present mitigation (Tyler), or to review of a conviction and sentence (Berry II), a court must inquire into his competence to do so if some reason, other than that decision, exists to question competence. Thus, in Rees v. Peyton (1966), 384 U.S. 312, 86 S.Ct. 1505, 16 L.Ed.2d 583, the court denied a condemned prisoner leave to withdraw his certiorari petition, since his attorney had submitted a psychiatric report calling the prisoner’s competence into question.
Conversely, where no independent reason to question competence exists, no hearing is required. Thus, in Hammett v. Texas (1980), 448 U.S. 725, 100 S.Ct. 2905, 65 L.Ed.2d 1086, the court permitted a condemned prisoner to withdraw his petition; the difference was that nobody questioned Hammett’s competence. The decision to forgo challenging his death sentence was not sufficient of itself to require an evaluation.
Tyler is no more inconsistent with Berry II than Hammett is with Rees. In Berry II we had reason to question Berry’s competence other than his desire to be executed, that being Berry’s history of hallucinations and a diagnosis of a psychotic disorder before his aggravated murder trial. 80 Ohio St.3d at 377, 686 N.E.2d at 1102; see, also, Berry I, 72 Ohio St.3d at 367, 650 N.E.2d at 444 (Wright, J., dissenting). In Tyler, on the other hand, there was nothing in the record to raise any question as to the defendant’s competence. 50 Ohio St.3d at 29 and 38-39, 553 N.E.2d at 585 and 593-594.2
Hence, we reject Cowans’s claim that a trial court must always inquire into the competence of defendants who refuse to present mitigation. No such inquiry need take place unless some reason exists to doubt the defendant’s competence.
It remains to ask whether, in this case, anything in the record actually raised a question as to Cowans’s competence.3 On this point, we take our guidance from the trial judge, who stated in his sentencing- opinion that Cowans “evidenced no mental instability.”
The record shows, and the trial judge noted in his opinion, that Cowans was uncooperative and disruptive at certain times during this case. At the beginning of the case, Cowans expressed a belief that he had no chance of a fair trial because his first set of assigned counsel thought he was guilty. He asked that *83counsel be replaced because they allegedly discussed plea-bargain options with him, and he expressed a fear that the originally appointed counsel would control anyone else from that counsel’s office, so that appointing new counsel from the same office would be “just like hanging me * *
After the court appointed new counsel, Cowans proceeded to challenge these counsel as well, claiming they were trying to pressure him into pleading guilty. When the court refused Cowans’s second request for new counsel, Cowans refused to accept the court’s decision and stood up as if to leave the courtroom. When the trial judge asked Cowans for his assurance that he would not be disruptive, Cowans repeated his demand for new counsel rather than answering. The judge therefore had him removed.
Brought back to court for a subsequent hearing, Cowans doggedly repeated his demands for new counsel, accused the judge of bias, and became angry because someone was, or appeared to be, laughing at him.
Subsequently, however, Cowans cooperated with his counsel (see discussion of Cowans’s first proposition of law, supra) and created no further problems until the guilt-phase verdicts were read. When Cowans found that he had been convicted, he directed a profane outburst at the court and jury, and then expressed his wish to leave the courtroom. The court ordered Cowans taken to a room in the courthouse basement equipped with closed-circuit TV and audio, so he could see and hear the rest of the proceedings. After the jurors returned to the jury room, a deputy reported to the judge that Cowans had disabled the TV and was asking to be taken back to jail.
Next, Cowans refused to take part in the R.C. 2929.022 evidentiary hearing on the prior-conviction specification. His counsel explained that Cowans wished to boycott the remainder of the trial because he felt that “the jury that’s already found him guilty of 20 counts * * * would be biased against him when it came to any mitigation,” and that the court was also biased.
The trial court ordered that Cowans be returned to the basement room with the closed-circuit TV. In disrespectful and sometimes foul language, Cowans protested that he regarded the court as a “kangaroo court” and did not want to be in the courthouse at all.
Minutes later, Cowans’s counsel informed the court that Cowans was refusing to watch the proceedings and was demanding that the audio be turned down. He was also physically resisting the three deputies guarding him.
Despite this behavior, the trial judge found, “While disruptive, the Defendant evidenced no mental instability but rather acted out his pique.” (Emphasis added.)
*84In a wide variety of situations, we have affirmed that factual determinations are best left to those who see and hear what goes on in the courtroom. See, e.g., State v. Wilson (1972), 29 Ohio St.2d 203, 211, 58 O.O.2d 409, 414, 280 N.E.2d 915, 920 (deferring to trial judge’s determination of challenge for cause); State v. Fanning (1982), 1 Ohio St.3d 19, 20,1 OBR 57, 58, 437 N.E.2d 583, 584 (weight of evidence and witness credibility are for trier of fact); State v. Morales (1987), 32 Ohio St.3d 252, 255, 513 N.E.2d 267, 271 (effect on jury of spectator’s emotional outburst is fact question for trial court); State v. Bradley (1989), 42 Ohio St.3d 136, 143, 538 N.E.2d 373, 381 (trial counsel were in better position than reviewing court to determine how jurors should be questioned).
Similarly, when a trial court must decide whether to hold a hearing on the defendant’s competence to stand trial, reviewing courts “give weight * * * to the trial judge’s opportunity to observe the defendant * * Commonwealth v. Hall (1982), 15 Mass.App. 1, 3, 443 N.E.2d 121, 122.
Maggio v. Fulford (1983), 462 U.S. 111, 117, 103 S.Ct. 2261, 2264, 76 L.Ed.2d 794, 799-800, illustrates the principle. There, it was held that “[t]he trial judge’s observation of [the defendant’s] conduct” provided record support for the conclusion that “there was insufficient question as to [the defendant’s] competence to warrant” further inquiry. Accord People v. Danielson (1992), 3 Cal.4th 691, 727, 13 Cal.Rptr.2d 1, 21, 838 P.2d 729, 749; People v. Morino (Colo.App.1987), 743 P.2d 49, 52; State v. Zorzy (1993), 136 N.H. 710, 715, 622 A.2d 1217, 1219-1220; State v. Edwards (S.D.1997), 572 N.W.2d 113, 117-118.
We think the trial court’s factual finding in this case ought to receive the same respect. “Face to face with living witnesses, the original trier of the facts holds a position of advantage from which appellate judges are excluded. * * * How can we say the judge is wrong? We never saw the witnesses.” Boyd v. Boyd (1930), 252 N.Y. 422, 429, 169 N.E. 632, 634.
Likewise, we never saw Cowans, and thus can hardly say that the trial judge here was wrong when he said that Cowans “evidenced no mental instability.” Limited to reviewing the black-and-white record, we are in no position to second-guess factual determinations made by a trial judge, which may be based on a person’s demeanor, conduct, gestures, tone of voice, or facial expressions. (The judge here took specific notice of Cowans’s demeanor, which “would range from smiling and relaxed * * * to angry and vocal when he was denied a request or his position was challenged.”)
Indeed, it is noteworthy that nobody on the spot thought Cowans’s behavior raised any question as to his competence. Defense counsel, who appear to have done a diligent job of defending a difficult client, made no suggestion that Cowans might lack the competence to waive mitigation.
*85That competence, as we have recently held, is measured by the following test: “A [capital] defendant is mentally competent to forgo the presentation of mitigating evidence * * * if he has the mental capacity to understand the choice between life and death and to make a knowing and intelligent decision not to pursue the presentation of evidence. The defendant must fully comprehend the ramifications of his decision and must possess the ability to reason logically, i.e., to choose means that relate logically to his ends.” Ashworth, 85 Ohio St.3d at 69, 706 N.E.2d at 1241.
The defendant’s behavior here did not inherently ráise questions concerning his capacity to understand the difference between life and death, to fully comprehend the ramifications of his decision, or to reason logically. Moreover, the trial judge, based on his observations of this defendant, and having the defendant’s displays of temper in mind, found that these displays resulted from pique, not mental instability. Thus, in order to find error, we would have to second-guess the express factual determination of the trial judge. This we decline to do. We therefore find that the trial court was not required to order a competency hearing sua sponte.
2. Knowing and Voluntary Waiver
Cowans also suggests, in this proposition of law, that the trial court failed to determine whether his waiver of the right to present mitigating evidence was knowing and voluntary.
In State v. Ashworth (1999), supra, at paragraph one of the syllabus, we held that a waiver of the presentation of mitigating evidence must be knowing and voluntary, and that to ensure this, the trial court must conduct an inquiry of the defendant on the record.
Pursuant to Ashworth, the record must affirmatively demonstrate that (1) the court has informed the defendant of the right to present mitigating evidence, (2) the court has explained what mitigating evidence is, (3) the defendant understands the importance of mitigating evidence, (4) the defendant understands the use of mitigating evidence to offset the aggravating circumstances, (5) the defendant understands the effect of failing to present mitigating evidence, and (6) the defendant wishes to waive mitigation. Ashworth at 62, 706 N.E.2d at 1237.
Our primary reason for requiring this procedure was to ensure that a defendant understood the importance of presenting mitigating evidence, discussed these issues with counsel, and confirmed in open court that he or she wished to waive presentation of mitigating evidence. Only then could the trial court, and this court, be assured that the defendant knowingly and voluntarily waived this substantial and important right to show the jury or three-judge panel why the death penalty should not be imposed in his or her particular case.
*86Although the trial court in this case did not have the benefit of our decision in Ashworth, the procedures used in this case to advise Cowans of the potential consequences of his decision were substantially similar to those adopted in Ashworth. The transcripts of the sentencing hearing reflect that the court engaged in communications with the defendant over a two-day period. These communications included apprising him that he had a right to present testimony and make a statement, explaining to him that his attorneys had prepared to present witnesses, inquiring why Cowans did not want to present mitigating evidence, and informing him that if he presented no evidence the jury would probably impose the death penalty.
This colloquy complies with many of the requirements set forth in Ashworth. Further, defense counsel stated that they had discussed the issue with Cowans and that he had not arrived at his decision lightly.
Yet, the trial court failed to address all six Ashworth requirements in its colloquy with Cowans. Most notably, there was no explanation of what mitigating evidence is, and no finding on the record that Cowans fully understood the ramifications of failing to present mitigating evidence or desired to waive his rights.
While this procedure fell short of that established in Ashworth, we hold that our ruling in Ashworth is prospective only. We cannot hold the trial court accountable for not following a procedure that was not established, or even foreshadowed, when the case was tried.
We are not holding today that substantial compliance is enough to satisfy the requirements of Ashworth; however, the trial court here, like the trial court in Ashworth, did engage the defendant in a colloquy concerning the waiver of mitigation, even though no guidelines were in place when Cowans was tried. Given the content of the trial court’s colloquy, there is nothing to indicate that Cowans did not knowingly and voluntarily relinquish his right to present mitigating evidence. Since the decision in Ashworth is prospective only, the failure to comply with all of the procedural requirements set forth in Ashworth is not error in this case.
To sum up: Cowans’s desire to waive mitigation did not automatically require a competency hearing, nor did the record create a doubt as to his competence such as to require a competency hearing; the record indicates that Cowans’s waiver was knowing and voluntary; and, although the specific procedural requirements of State v. Ashworth were not complied with in full, they are prospective only and hence do not apply here. Accordingly, Cowans’s eighth proposition of law is overruled.
*87VII. Other Issues
In his ninth proposition of law, Cowans complains that the guilt-phase evidence was reintroduced in the penalty phase.
However, the trial court may admit evidence raised at trial that is relevant to the nature and circumstances of the aggravating circumstances in the penalty phase. See State v. DePew (1988), 38 Ohio St.3d 275, 528 N.E.2d 542, paragraph one of the syllabus; State v. Mason (1998), 82 Ohio St.3d 144, 165, 694 N.E.2d 932, 954, citing State v. Woodard (1993), 68 Ohio St.3d 70, 78, 623 N.E.2d 75, 81. At trial, Cowans did not identify any specific evidence to which he objected. Thus, he has waived any objection relating to the relevance of specific items. Cf. State v. Getsy (1998), 84 Ohio St.3d 180, 201, 702 N.E.2d 866, 887.
In his tenth proposition of law, Cowans raises already-settled issues about the constitutionality of Ohio’s death-penalty statutes. These issues are summarily overruled. See, generally, State v. Poindexter (1988), 36 Ohio St.3d 1, 520 N.E.2d 568; State v. Spisak (1988), 36 Ohio St.3d 80, 521 N.E.2d 800.
VIII. Independent Review
We must now independently review Cowans’s death sentence. Initially, we note that the four counts of aggravated murder, all of which involved the same victim, merge. See, e.g., State v. Huertas (1990), 51 Ohio St.3d 22, 28, 553 N.E.2d 1058, 1066.
R.C. 2929.05(A) requires that we determine whether the evidence supports the finding of aggravating circumstances, whether the aggravating circumstances outweigh the mitigating factors beyond a reasonable doubt, and whether the death sentence is proportionate to the penalty imposed in similar cases.
The evidence supports the finding of aggravating circumstances. Cowans was convicted of an aggravating circumstance under R.C. 2929.04(A)(5) — having a prior conviction of an offense involving “the purposeful killing of or attempt to kill another * * Cowans had been convicted of murder, R.C. 2903.02, in 1978. The state proved this specification with a certified copy of the judgment of conviction and the testimony of Cowans’s parole officer.
Cowans was also convicted of three separate aggravating circumstances under R.C. 2929.04(A)(7): aggravated burglary, aggravated robbery, and kidnapping. The evidence supports the finding of these aggravating circumstances as well. There can be no doubt that Clara Swart — tied up, robbed, and murdered in her own home — was the victim of a kidnapping, aggravated robbery, and aggravated burglary.
The evidence was more than sufficient to prove that Cowans committed these acts. Items belonging to Mrs. Swart were found inside Cowans’s house and on or near his property. The bloodhound tracked Cowans’s scent from .Mrs. Swart’s *88house to the tree where some of the victim’s personal, property had been dumped, and from there to Cowans’s truck.
Cowans’s palm print on the plastic bag places him inside Mrs. Swart’s house. Yet Cowans did not enter the house on the July day when he took the discarded swing, and it is unlikely that he went inside on August 28, the day of Kilgore’s visit. Since that was the day Mrs. Swart told Kilgore she was afraid of Cowans, one can reasonably infer that she had not invited him in.
Cowans tried to mislead Deputy Evans by implying that he was at Mrs. Swart’s house only once. He also hinted to Mamie Trammel that she should say that he was at her house on the morning of August 29, which Trammel testified was not so. Cowans stated twice (to Trammel and to Evans) that Mrs. Swart had been “hung,” a detail not disclosed to the news media. Finally, he admitted his guilt to Marvin Napier.
Cowans expressly refused to present any mitigation or make an unsworn statement in the penalty phase. Nor have we found in the guilt phase any of the other mitigating factors listed in R.C. 2929.04(B)(1) through (B)(6). Nor do we find therein any other reason not to sentence Cowans to death. See R.C. 2929.04(B)(7).
Nothing in the nature and circumstances of this case, as revealed at the guilt phase, constitutes a mitigating factor. The record shows that Cowans was unemployed at the time of the murder and wanted to leave Ohio, but this deserves no weight in mitigation. The record shows that Cowans once worked at a restaurant in Kentucky, but there is no evidence concerning his work record or any other evidence going to his history or background.
We note that Cowans’s wife testified on his behalf in the guilt phase. We infer that she loves him, and that is a mitigating factor, but it deserves no appreciable weight in this case. We also agree with the trial court that Cowans’s kindness to animals deserves no weight in this case.
The state proved four aggravating circumstances at trial. Cowans is a recidivist murderer who invaded his victim’s home, tied her up, and killed her to steal a few trinkets. Mitigation is nearly nonexistent. We conclude that the aggravating circumstances in this case outweigh any mitigating factors beyond a reasonable doubt.
Cowans’s death sentence, we find, is proportionate to sentences approved in similar cases. See State v. Tyler, supra (robbery-murder); State v. Jackson (1991), 57 Ohio St.3d 29, 565 N.E.2d 549 (robbery-murder); State v. Waddy (1992), 63 Ohio St.3d 424, 588 N.E.2d 819 (kidnapping, aggravated burglary); State v. Cook (1992), 65 Ohio St.3d 516, 605 N.E.2d 70 (kidnapping, aggravated robbery); State v. Allen (1995), 73 Ohio St.3d 626, 653 N.E.2d 675 (robbery-*89murder); State v. Otte (1996), 74 Ohio St.3d 555, 660 N.E.2d 711 (felony-murder, multiple-murder); State v. Spivey (1998), 81 Ohio St.3d 405, 692 N.E.2d 151 (felony-murder).
For all of the foregoing reasons, the judgment of the court of common pleas imposing the sentence of death on Jessie J. Cowans is affirmed.

Judgment affirmed.

Douglas, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Moyer, C.J., dissents.

. Cowans cites People v. Deere (1985), 41 Cal.3d 353, 710 P.2d 925, 222 Cal.Rptr. 13, and two California cases decided on authority of Deere. However, People v. Bloom (1989), 48 Cal.3d 1194, 259 Cal.Rptr. 669, 774 P.2d 698, overruled Deere on the relevant issue.


. Tyler did not hinge on any affirmative showing of Tyler’s competence. Rather, we asked whether there was any reason to doubt his competence. 50 Ohio St.3d at 29, 553 N.E.2d at 585. Since Tyler cited no basis for questioning competence other than his decision to waive mitigation, it followed that no hearing was necessary.


. Cowans makes no claim that any actual indicia of incompetence are to be found in the record, preferring instead to argue that we should require competency hearings as a matter of course for all defendants who want to waive mitigation.